DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the first species, readable on claims 1 through 7 and 9 through 12 in the reply filed on May 12, 2021 (as supplemented via the replies filed on October 15, 2021 and on February 10, 2022) is acknowledged.  The traversal is on the grounds that searching all of the inventions and claims would not represent an undue search burden on the examiner and that the Requirement for Election/Restriction also asserts that “the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with regard to the characterizing inventive steps corresponding to each of the different species” but that the examiner “does not give any evidence or examples of the allegedly mutually exclusive characteristics”.  The former argument is not found persuasive because the applicant fails to provide any evidence to support the unsubstantiated conclusion that examining additional claims and additional inventions within the limited amount of time allocated for searching one invention would not pose an undue burden on the examiner. The latter argument is not found persuasive because the examiner followed the general Office procedures in making the election/restriction requirement; the aforementioned quote, along with the facts that various claims are readable on some species but not on other species and that the original specification/disclosure describes the various different embodiments and species, with the election/restriction requirement being based on both of these facts.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 13 through 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the various nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction/election requirement in the reply filed on May 12, 2021 (as supplemented via the replies filed on October 15, 2021 and on February 10, 2022).
Drawings
The drawings were received on June 28, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “Presently disclosed” and also because it does not summarize the salient steps of the inventive process/method (i.e., all of the cited steps are cited as being optional, prefaced by “may”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 and 9 through 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “in response to respective changes in a temperature adjacent one or more of the first outer surface of the first plate and the second outer surface of the second plate, thereby changing a thermal resistance of the self-regulating thermal insulation” (emphasis added in both instances by the examiner) at the end of base claim 1 are not clear as written, thus rendering indefinite the metes and bounds of protection sought by claim 1 and by all claims depending therefrom. 
First of all, the former set of bolded and italicized limitations are unclear as written because these appear to recite a temperature (i.e., a measured value representing a characteristic of a structural element) as being adjacent one or more of the first outer surface of the first plate and the second outer surface of the second plate; however, a temperature is not a structural element per se and cannot have a location (i.e., cannot be adjacent) an element or elements. The former limitations should be amended such that these no longer refer to the location of a temperature value, but instead, for example, clearly recite the location where the temperature reading is taken/measured as well as which element’s temperature is being referred to thereby (i.e., that of air or another fluid adjacent a particular structural element or that of a particular structural element). Second of all, it is not clear to what “changes in a temperature” are intended to refer because while a temperature can change, it is not clear what changes can occur within any given temperature. Note that claim 11 similarly recites “a change in a temperature adjacent the self-regulating thermal insulation” and similarly further renders the metes and bounds of protection sought by that claim.
With regard to the latter set of bolded and italicized limitations in claim 1 as per the above, it is not clear whether the self-regulating thermal insulation has more than one thermal resistance at any given time (i.e., because “a thermal resistance of the self-regulating thermal insulation” is specifically recited). If the self-regulating thermal insulation has only one thermal resistance at any given time, then that property is inherent to the insulation and it is acceptable (and much clearer) to instead recite “the thermal resistance of the self-regulating thermal insulation”. 
The limitations “without human intervention, a power source, or a feedback control system” in lines 3-4 of claim 5 are also not clearly set forth in that it is not clear whether the claim’s intended metes and bounds of protection sought are met only when none of human intervention, a power source, and a feedback control system are present or if the intended metes and bounds of protection sought are met even when only one of these is not present. Stated another way, it is not clear whether the aforementioned limitations are intended to mean “without any of human intervention, a power source, and a feedback control system” or to mean “without at least one of human intervention, a power source, and a feedback control system”, thus further rendering indefinite the metes and bounds of protection sought by claim 5.
Any claim not specifically mentioned is rejected at least as based on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 through 3, 5 through 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J.E. Myers (U.S. Patent No. 3,463,224).
J.E. Myers (i.e., see Figure 1) discloses a method of assembling/making a self-regulating thermal insulation (i.e., selectively insulative heat transfer switch 6) essentially as claimed, the method comprising coupling a first plate 28 with respect to a second plate 8 using a support structure 30, wherein the support structure 30 is configured to position the first plate 28 with respect to the second plate 8 such that the first plate 28 is separated from the second plate 8 by an insulation thickness, wherein the first plate 28 has a first outer surface and a first inner surface, wherein the second plate 8 has a second outer surface and a second inner surface, wherein the first plate 28 is coupled with respect to the second plate 8 such that the second inner surface of the second plate 8 faces the first inner surface of the first plate 28; positioning an internal partition 10 or 26 between the first plate 28 and the second plate 8; and positioning a thermal actuator (i.e., the fluid 16 and the various fluid-filled elements; see column 2, lines 16-22) between the second plate 8 and the internal partition 10 or 26 such that the thermal actuator is coupled to the second inner surface of the second plate 8, wherein the thermal actuator is configured to automatically expand and contract in response to respective changes in a temperature adjacent one or more of the first outer surface of the first plate and the second outer surface of the second plate 8, thereby changing a thermal resistance of the self-regulating thermal insulation (i.e., see at least column 2, lines 8-11 and lines 34-48). 
With regard to claim 2, J.E. Myers further discloses the method according to claim 1, further comprising insulating a body (i.e., heat source 2) using the self-regulating thermal insulation.self-regulating thermal insulation (i.e., see at least column 2, lines 6-11 and lines 34-48).
With regard to claim 3, J.E. Myers further discloses the method according to claim 2, further comprising positioning the self-regulating thermal insulation with respect to the body (i.e., heat source 2) such that the second outer surface of the second plate 8 of the self-regulating thermal insulation faces the body (i.e., heat source 2).
 With regard to claim 5, J.E. Myers further discloses the method according to claim 2, wherein the insulating the body comprises: using the self-regulating thermal insulation in an enclosure; and automatically changing the thermal resistance of the self-regulating thermal insulation without human intervention, a power source, or a feedback control system (i.e., see at least column 2, lines 6-11 and lines 34-48).  
With regard to claim 6, J.E. Myers further discloses the method according to claim 1, further comprising coupling the internal partition 10 to the support structure such that the internal partition 10 is substantially stationary with respect to the first plate and the second plate 8. 
With regard to claim 7, J.E. Myers further discloses the method according to claim 1, wherein the positioning the internal partition 10 between the first plate 28 and the second plate 8 comprises positioning a plurality of internal partitions or spacers 18 between the first plate 28 and the second plate 8, each of the internal partitions or spacers 18 being spaced apart from one another.  
With regard to claim 9, J.E. Myers further discloses the method according to claim 1, wherein the positioning the thermal actuator comprises coupling the thermal actuator to the second plate 8 adjacent a second actuator end of the thermal actuator, such that a first actuator end of the thermal actuator faces the internal partition 10 or 26, wherein the first actuator end is opposite the second actuator end.
  With regard to claim 10, J.E. Myers further discloses the method according to claim 9, further comprising coupling the thermal actuator to the internal partition 26 adjacent the first actuator end of the thermal actuator, such that the thermal actuator is configured to automatically move the internal partition 26 with respect to the first plate 28 and the second plate 8 in response to changes in temperature (i.e., see at least column 2, lines 6-11 and lines 34-48). 
The reference thus reads on the claims.

Allowable Subject Matter
As best can be understood given the indefiniteness of the claims, claims 4, 11, and 12 would be allowable if rewritten, without patentably significant broadening, to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763